Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                       July 13, 2015                (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   David Abran Anaya
              v. Texas
              No. 15-5166
              (Your No. WR-80,336-04; WR-80,336-04)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on July
7, 2015 and placed on the docket July 13, 2015 as No. 15-5166.




                                          Sincerely,

                                          Scott S. Harris, Clerk




                                                       ©OURTOFCRHWIWAL APPEALS